Exhibit 10.6
 
THE ORCHARD ENTERPRISES, INC.
 
RESTRICTED STOCK AWARD AGREEMENT
 
This Restricted Stock Award Agreement (this “Agreement”) is made as of [DATE],
by and between The Orchard Enterprises, Inc., a Delaware corporation (the
“Company”), and [NAME] (“Executive”).
 
In consideration of the mutual covenants and representations set forth below,
the Company and Executive agree as follows:
 
1.     Award of Shares.  Subject to the terms and conditions of this Agreement
and pursuant to the Company’s Amended and Restated 2008 Stock Plan (the “Plan”),
the Company hereby awards to Executive [# OF SHARES] shares of the Company’s
Common Stock (the “Shares”).
 
2.     Terms of Plan.  The Shares granted pursuant to this Agreement are granted
subject to the terms and conditions set forth in the Plan, a copy of which has
been delivered to Executive. All terms and conditions of the Plan, as may be
amended from time to time, are hereby incorporated into this Agreement by
reference and shall be deemed to be a part of this Agreement, without regard to
whether such terms and conditions are otherwise set forth in this Agreement. In
the event that there is any inconsistency between the provisions of this
Agreement and of the Plan, the provisions of the Plan shall govern.
 
3.     Stock Certificate.  The Company will issue, as promptly as practicable
after the date hereof, a stock certificate, registered in the name of Executive,
reflecting the Shares, subject to retention in escrow as provided in Section 7.
 
4.     Purchase Option.
 
A.    Except as provided in Section 5, in the event Executive ceases to be an
employee (a “Service Provider”) of the Company for any or no reason, including,
without limitation, by reason of Executive’s disability as defined in Section
22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company shall, upon the date of such termination (as reasonably fixed by the
Company), have an irrevocable, exclusive option to purchase (the “Purchase
Option”) any Shares which have not yet been released from the Purchase Option
(the “Unreleased Shares”), at a price per share equal to the lesser of (x) the
Fair Market Value (as defined in the Plan) of the Shares at the time the
Purchase Option is exercised or (y) $0.01 (the “Purchase Price”).  The Company
may exercise its Purchase Option as to any or all of the Unreleased Shares at
any time following Executive’s termination; provided, however, that without
requirement of further action on the part of either party hereto, the Company’s
Purchase Option shall be deemed to have been automatically exercised as to all
Unreleased Shares at 5:00 p.m. EST on the date that is 60 days following the
date of Executive’s termination, unless the Company declines in writing to
exercise its Purchase Option prior to such time.

 

--------------------------------------------------------------------------------

 
 
B.     If the Company decides not to exercise its Purchase Option, it shall
notify Executive within 60 days of Executive’s termination, in which event the
Purchase Option shall terminate.  If the Company decides to exercise its
Purchase Option, within 90 days from Executive’s termination as a Service
Provider, the Company shall deliver payment to Executive, with a copy to the
Escrow Agent (as defined in Section 7 hereof), by any of the following methods,
in the Company’s sole discretion: (i) delivering to Executive a check in the
amount of the aggregate Purchase Price, (ii) canceling an amount of Executive’s
indebtedness to the Company equal to the aggregate Purchase Price, or (iii) any
combination of (i) and (ii) such that the combined payment and cancellation of
indebtedness equals such aggregate Purchase Price.  Upon delivery of the payment
of the aggregate Purchase Price in any of the ways described above, the Company
shall become the legal and beneficial owner of the Unreleased Shares being
purchased and all related rights and interests therein, and the Company shall
have the right to retain and transfer to its own name the number of Unreleased
Shares being purchased by the Company.  In the event that Executive’s continuous
status as a Service Provider terminates, and the Company neither notifies
Executive within 60 days thereafter of the Company’s decision not to exercise
its Purchase Option, nor delivers payment of the Purchase Price to Executive
within 90 days thereafter, then the sole remedy of Executive thereafter shall be
to receive the Purchase Price from the Company in the manner set forth above,
and in no case shall Executive have any claim of ownership as to any of the
Unreleased Shares.
 
C.     In the event that the Company’s Purchase Option is exercised, whether
automatically in the manner provided for above or pursuant to written notice,
then upon and following such exercise, the only remaining right of Executive
under this Agreement shall be the right to receive the Purchase Price, and
Executive have no right whatsoever to receive the Unreleased Shares.  In the
event that the Company’s Purchase Option is terminated, then upon and following
such termination, the only remaining right of Executive under this Agreement
shall be the right to receive the Unreleased Shares, and Executive shall have no
right whatsoever to receive the Purchase Price.
 
5.     Release of Shares From Purchase Option; Vesting.
 
A.    So long as Executive’s continuous status as a Service Provider has not yet
terminated in each such instance, (i) one-third (1/3) of the Shares shall be
released from the Purchase Option on the date one year following the date this
Agreement is made, and thereafter (ii) one-twelfth (1/12) of the Shares shall be
released from the Purchase Option on each third (3rd) month anniversary of the
date of this Agreement for the next twenty-four (24) months.
 
B.     Notwithstanding the foregoing, in the event that Executive’s continuous
status as a Service Provider is terminated by reason of Executive’s death, the
remaining Unreleased Shares shall be released from the Purchase Option
immediately.
 
C.     The Shares that have been released from the Company’s Purchase Option
shall be delivered to Executive at Executive’s request.
 
6.     Restrictions on Transfer.
 
A.    Executive understands and agrees that the Company shall cause the legend
set forth below to be placed upon any certificate(s) evidencing ownership of the
Shares:

 
-2-

--------------------------------------------------------------------------------

 
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND A PURCHASE OPTION HELD BY THE ISSUER OR ITS ASSIGNEE(S) AS SET
FORTH IN THE RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE ISSUER AND THE
ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER.  SUCH TRANSFER RESTRICTIONS AND PURCHASE OPTION
ARE BINDING ON TRANSFEREES OF THESE SHARES.
 
B.     Stop-Transfer Notices.  Executive agrees that to ensure compliance with
the restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
 
C.     Refusal to Transfer.  The Company shall not be required (i) to transfer
on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares shall have been so transferred.
 
D.     Lock-Up Period.  Executive hereby agrees that Executive shall not sell,
offer, pledge, contract to sell, grant any option or contract to purchase,
purchase any option or contract to sell, grant any right or warrant to purchase,
lend or otherwise transfer or encumber, directly or indirectly, any Shares or
other securities of the Company, nor shall Executive enter into any swap,
hedging or other arrangement that transfers to another, in whole or in part, any
of the economic consequences of ownership of any Shares or other securities of
the Company, during the 180-day period (or such other shorter period as may be
requested in writing by the managing underwriter and agreed to in writing by the
Company) following the effective date of the first registration statement of the
Company filed under the Securities Act that includes securities to be sold on
behalf of the Company to the public in an underwritten public offering under the
Securities Act. The Company may impose stop-transfer instructions with respect
to securities subject to the foregoing restrictions until the end of such
period.
 
E.      Unreleased Shares.  No Unreleased Shares subject to the Purchase Option
contained in Section 4 of this Agreement, nor any beneficial interest in such
Shares, shall be sold, gifted, transferred, encumbered or otherwise disposed of
in any way (whether by operation of law or otherwise) by the Executive.
 
7.     Escrow.
 
A.     As security for the faithful performance of this Agreement, Executive
agrees that the Shares together with a stock power in the form of Exhibit A
attached to this Agreement, executed by Executive (with the date and number of
Shares left blank), shall be retained by the Company or its designee (the
“Escrow Agent”).  These documents shall be held by the Escrow Agent pursuant to
the Joint Escrow Instructions of the Company and Executive set forth in Exhibit
B attached to this Agreement, which instructions are incorporated into this
Agreement by this reference, and which instructions shall also be delivered to
the Escrow Agent after the date hereof.

 
-3-

--------------------------------------------------------------------------------

 
 
B.     Subject to the terms hereof, Executive shall have all the rights of a
stockholder with respect to such Shares while they are held in escrow, including
without limitation, the right to vote the Shares.  If, from time to time during
the term of the Company’s Purchase Option, there is (i) any stock dividend,
stock split or other change in the Shares, or (ii) any dividend of cash or other
property on the Shares, any and all new, substituted or additional securities or
cash or other consideration to which Executive is entitled by reason of
Executive’s ownership of the Shares shall immediately become subject to this
escrow, deposited with the Escrow Agent and included thereafter as “Shares” for
purposes of this Agreement and the Company’s Purchase Option.
 
8.     Tax Consequences.  Executive has reviewed with Executive’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement.  Executive is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents.  Executive understands that Executive (and not
the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by this Agreement.  Executive
understands that Section 83 of the Code, taxes as ordinary income the difference
between the purchase price for the Shares and the Fair Market Value of the
Shares as of the date any restrictions on the Shares lapse.  In this context,
“restriction” includes the right of the Company to buy back the Shares pursuant
to the Purchase Option.  Executive understands that Executive may elect to be
taxed at the time the Shares are purchased rather than when and as the Purchase
Option expires by filing an election under Section 83(b) of the Code with the
IRS within 30 days from the date of purchase.
 
9.     General Provisions.
 
A.    Choice of Law; Exclusive Jurisdiction.  This Agreement shall be governed
by the internal substantive laws, but not the choice of law rules, of the State
of New York.   The parties hereto grant to the U.S. District Court for the
Southern District of New York, or the Supreme Court of the State of New York,
New York County, exclusive jurisdiction to hear any disputes arising out of or
relating to this Agreement; no action may be instituted in any other venue.
 
B.     Integration.  This Agreement and the Plan represent the entire agreement
between the parties with respect to the purchase of the Shares by Executive and
supersedes and replaces any and all prior written or oral agreements regarding
the subject matter of this Agreement and the Plan including, but not limited to,
any representations made during any interviews, relocation discussions or
negotiations whether written or oral.
 
C.     Notices.  Any notice, demand, offer, request or other communication
required or permitted to be given by either the Company or Executive pursuant to
the terms of this Agreement shall be in writing and shall be deemed effectively
given the earlier of (i) when received, (ii) when delivered personally, (iii) 1
business day after being delivered by facsimile (with receipt of appropriate
confirmation), (iv) 1 business day after being deposited with an overnight
courier service, or (v) 4 days after being deposited in the U.S. mail, First
Class with postage prepaid, and addressed to the parties at the addresses
provided to the Company (which the Company agrees to disclose to the other
parties upon request) or such other address as a party may request by notifying
the other in writing.

 
-4-

--------------------------------------------------------------------------------

 
 
D.     Successors.  This Agreement shall be binding upon any successors or
assigns of the Company.  Subject to the restrictions on transfer set forth in
this Agreement, this Agreement shall be binding upon Executive and her heirs,
executors, administrators, successors and assigns.
 
E.      Assignment.  The rights granted to Executive under this Agreement are
not assignable by Executive under any circumstances.
 
F.     Waiver.  Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
nor prevent that party from thereafter enforcing any other provision of this
Agreement.  The rights granted both parties hereunder are cumulative and shall
not constitute a waiver of either party’s right to assert any other legal remedy
available to it.
 
G.     Further Documents. Executive agrees upon request to execute any further
documents or instruments necessary or reasonably desirable in the view of the
Company to carry out the purposes or intent of this Agreement, including (but
not limited to) Exhibits A and B of this Agreement
 
H.     Severability.  Should any provision of this Agreement be found to be
illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable to the greatest extent permitted by law.
 
I.      Rights as Stockholder. Subject to the terms and conditions of this
Agreement, Executive shall have all of the rights of a stockholder of the
Company with respect to the Shares from and after the date that Executive
delivers a fully executed copy of this Agreement (including all exhibits and
attachments thereto), and until such time as Executive disposes of the Shares in
accordance with this Agreement.  Upon such transfer, Executive shall have no
further rights as a holder of the Shares so purchased except (in the case of a
transfer to the Company) the right to receive payment for the Shares so
purchased in accordance with the provisions of this Agreement, and Executive
shall forthwith cause the certificate(s) evidencing the Shares so purchased to
be surrendered to the Company for transfer or cancellation.
 
J.      Adjustment for Stock Split.  All references to the number of Shares and
the purchase price of the Shares in this Agreement shall be adjusted to reflect
any stock split, stock dividend or other change in the Shares which may be made
after the date of this Agreement.
 
K.     Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement.  Facsimile copies of signed
signature pages shall be binding originals.
 
* * * * *

 
-5-

--------------------------------------------------------------------------------

 
 
The parties represent that they have read this Agreement in its entirety, have
had an opportunity to obtain the advice of counsel prior to executing this
Agreement and fully understand this Agreement.  Executive agrees to notify the
Company of any change in her address below.
 
EXECUTIVE
 
THE ORCHARD ENTERPRISES, INC.
         
By:
 
Signature
 
Signature
         
Greg Scholl
[NAME]
 
Print Name
         
President & CEO
   
Print Title

 
Address:
 
[ADDRESS]

 
-6-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
STOCK POWER AND ASSIGNMENT
SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award Agreement
dated as of [DATE], the undersigned hereby sells, assigns and transfers
unto_________________________________, ______________(________) shares of Common
Stock of The Orchard Enterprises, Inc., a Delaware corporation, standing in the
undersigned’s name on the books of said corporation represented by certificate
number _______ delivered herewith, and does hereby irrevocably constitute and
appoint ______________________ as attorney-in-fact, with full power of
substitution, to transfer said stock on the books of said corporation.
 
Dated: _____________________
 

     
(Signature)
     
[NAME]
 
(Please Print Name)

 
This Assignment Separate From Certificate was executed in conjunction with the
terms of the Restricted Stock Award Agreement between the above assignor and the
above corporation, dated as of [DATE].
 
Instruction: Please do not fill in any blanks other than the signature and name
lines.

 
-1-

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
JOINT ESCROW INSTRUCTIONS
 
[DATE]
 
The Orchard Enterprises, Inc.
23 East 4th Street, 3rd Floor
New York, New York 10003
Attn: Chief Financial Officer


Dear Sir:
 
As Escrow Agent for both The Orchard Enterprises, Inc., a Delaware corporation
(the “Company”) and [NAME] (“Executive”), you are hereby authorized and directed
to hold the documents delivered to you pursuant to the terms of that certain
Restricted Stock Award Agreement (the “Agreement”), dated as of [DATE], to which
a copy of these Joint Escrow Instructions is attached, in accordance with the
following instructions:
 
1.      In the event that the Company and/or any assignee of the Company
(referred to collectively for convenience herein as the “Company”) exercises the
Purchase Option set forth in the Agreement, the Company shall give to Executive
and you a written notice specifying the number of shares of stock to be
purchased, the purchase price, and the time for a closing hereunder at the
principal office of the Company.  Executive and the Company hereby irrevocably
authorize and direct you to close the transaction contemplated by such notice in
accordance with the terms of said notice.
 
2.      At the closing, you are directed (a) to date the stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver same, together with the certificate
evidencing the shares of stock to be transferred, to the Company against the
simultaneous delivery to you of the purchase price (by check or such other form
of consideration mutually agreed to by the parties) for the number of shares of
stock being purchased pursuant to the exercise of the Purchase Option.
 
3.      Executive irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the
Agreement.  Executive does hereby irrevocably constitute and appoint you as her
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein
contemplated.  Subject to the provisions of this paragraph 3, Executive shall
exercise all rights and privileges of a stockholder of the Company while the
stock is held by you.

 
-1-

--------------------------------------------------------------------------------

 
 
4.      Upon written request of Executive, unless the Purchase Option has been
exercised, you will deliver to Executive a certificate or certificates
representing so many shares of stock as are not then subject to the Purchase
Option.
 
5.      If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Executive,
you shall deliver all of same to Executive and shall be discharged of all
further obligations hereunder.
 
6.      Your duties hereunder may be altered, amended, modified or revoked only
by a writing signed by all of the parties hereto.
 
7.      You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or
parties.  You shall not be personally liable for any act you may do or omit to
do hereunder as Escrow Agent or as attorney-in-fact for Executive while acting
in good faith and in the exercise of your own good judgment, and any act done or
omitted by you pursuant to the advice of your own attorneys shall be conclusive
evidence of such good faith.
 
8.      The Company and Executive hereby jointly and severally expressly agree
to indemnify and hold harmless you and your designees against any and all
claims, losses, liabilities, damages, deficiencies, costs and expenses,
including reasonable attorneys’ fees and expenses of investigation and defense
incurred or suffered by you and your designees, directly or indirectly, as a
result of any of your actions or omissions or those of your designees while
acting in good faith and in the exercise of your judgment under the Agreement,
these Joint Escrow Instructions, exhibits hereto or written instructions from
the Company or Executive hereunder.
 
9.      You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or corporation,
excepting only orders or process of courts of law, and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any
court.  In case you obey or comply with any such order, judgment or decree, you
shall not be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.
 
10.    You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
 
11.    You shall not be liable for the outlawing of any rights under the Statute
of Limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.
 
12.    You shall be entitled to employ such legal counsel and other experts as
you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefor.  The Company shall reimburse you
for any such disbursements.

 
-2-

--------------------------------------------------------------------------------

 
 
13.    Your responsibilities as Escrow Agent hereunder shall terminate if you
shall resign by written notice to each party.  In the event of any such
termination, the Company shall appoint a successor Escrow Agent.
 
14.    You are expressly authorized to delegate your duties as Escrow Agent
hereunder to any law firm, accounting firm, transfer agent or other responsible
party, which delegation, if any, shall survive your resignation as Escrow Agent.
 
15.    If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.
 
16.    It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.
 
17.    Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or 4 days following
deposit in the United States Post Office, by registered or certified mail with
postage and fees prepaid, addressed to each of the other parties thereunto
entitled at the following addresses, or at such other addresses as a party may
designate by written notice to each of the other parties hereto.
 
COMPANY:
The Orchard Enterprises, Inc.
 
23 East 4th Street, 3rd Floor
 
New York, New York 10003
 
Attention: Chief Executive Officer
   
EXECUTIVE:
[NAME]
     
[INSERT ADDRESS]
   
ESCROW AGENT:
The Orchard Enterprises, Inc.
 
23 East 4th Street, 3rd Floor
 
New York, New York 10003
 
Attention:  Chief Financial Officer

 
18.    By signing these Joint Escrow Instructions, you become a party hereto
only for the purpose of said Joint Escrow Instructions; you do not become a
party to the Agreement.

 
-3-

--------------------------------------------------------------------------------

 
 
19.   This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.
 

 
Very truly yours,
     
THE ORCHARD ENTERPRISES, INC.
 
a Delaware corporation
     
By:
   
 
  Greg Scholl
     
Title: President & CEO
     
EXECUTIVE:
         
[NAME]

 
ESCROW AGENT:
 
THE ORCHARD ENTERPRISES, INC.
a Delaware corporation
 
By:
   
Nathan Fong
Title:
EVP & CFO

 
 
-4-

--------------------------------------------------------------------------------

 